Matter of Regoli (2022 NY Slip Op 06218)





Matter of Regoli


2022 NY Slip Op 06218


Decided on November 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 3, 2022

PM-182-22
[*1]In the Matter of Natalie L. Regoli, an Attorney. (Attorney Registration No. 5476775.)

Calendar Date:October 31, 2022

Before:Clark, J.P., Aarons, Ceresia, Fisher and McShan, JJ.

Natalie L. Regoli, The Woodlands, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Natalie L. Regoli was admitted to practice by this Court in 2016 and lists a business address in The Woodlands, Texas with the Office of Court Administration. Regoli now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Regoli's application.
Upon reading Regoli's affidavit sworn to August 25, 2022 and filed September 6, 2022, and upon reading the October 26, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Regoli is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Clark, J.P., Aarons, Ceresia, Fisher and McShan, JJ., concur.
ORDERED that Natalie L. Regoli's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Natalie L. Regoli's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Natalie L. Regoli is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Regoli is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Natalie L. Regoli shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.